COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-01-436-CR
 
 
LINDA 
SUE BRINKLEY                                                            APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Linda Sue Brinkley attempts to appeal her conviction for disorderly conduct. The 
trial court assessed as punishment a $100 fine, plus court costs, in accordance 
with the jury’s determination.
        On 
May 4, 2004, the State filed a motion to dismiss this appeal for want of 
jurisdiction. On June 16, 2004, we sent appellant a letter indicating our 
concern that we may not have jurisdiction over this case because the fine 
imposed by the county court did not exceed $100 and appellant’s brief does not 
raise as its sole issue the constitutionality of the statute upon which her 
conviction is based. See Tex. Code 
Crim. Proc. Ann. art. 4.03 (Vernon Supp. 2004). We further informed 
appellant that if she did not file, on or before June 28, 2004, a response 
showing grounds for continuing the appeal, we would dismiss the appeal for want 
of jurisdiction. See Tex. R. App. 
P. 42.3(a).
        Appellant 
did not file a response to our letter. Accordingly, we grant the State’s 
motion and dismiss the appeal for want of jurisdiction. See Tex. Code Crim. Proc. Ann. art. 4.03; Tex. R. App. P. 42.3(a), 43.2(f).
    
                                                                  PER 
CURIAM
   
PANEL D: 
LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 29, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.